Title: Abigail Adams to John Adams, 10 November 1789
From: Adams, Abigail
To: Adams, John


        
          Novbr 10th 1789
          my dearest Friend
        
        Tis more than a month since you left Home, and except the few lines from Fairfield, I have not received a single Letter from you. I have written to you every week, and should have been very happy to have learnt from your own Hand that you was benefitted by your journey and that you was conveniently accommodated. I get only one Boston paper, so that I am in the dark with regard to the politicks of massa, save what is retaild here
        mr Jay received Letters from mr Jefferson yesterday dated 5 August. he had not then received his Letters of recall. he writes very cautious with regard to the state of France, says that the disturbances had subsided in a great measure
        The marshal is gone to serve a writt this morning upon a captain of a vessel who has defrawded the customs. it is the first which has been issued & it runs in the Name of the People— he thinks that there is a difficulty arising with respect to the prisons. a marshal is obliged to give Bonds and committ his prisoner to the Jails of the state & into the custody of officers over whom the Federal court has no controul who will bear him harmless if the Prisoner excapes?
        The weather is remarkably fine I have got the chief of our winter wood, but at a most terible price the oak cost 32 6 pr cord, and walnut 50 it shall be the last time that I will be so taken in by dependance upon others. the Carman found he could not make money enough by getting it, and so would not stand to his agreement. if Barnard is not saild pray tell Brisler to Buy me 30 or 40 dozen of Eggs & put on Board. they have got them up to 1/6 pr dozen. Butter a shilling pr pound by the firkin. it really would have been worth while to have bought our vegetables in Boston, potatos particularly for they are at 3 shilling a Bushel by the Quantity Turnips at 1/6. malt is an other article, that I should have been glad to have had 6 Bushel of, but I fear I am too late for Barnard.
        we are all well. mrs washington and Family dined with me last saturday together with General & mrs Knox and mrs Green.
        Duty and Love where due pray write by the Next post to your ever / affectionate
        A Adams
       